Citation Nr: 0945595	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-02 035	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits to include the preliminary issue of whether 
the debt was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision of the RO's Committee 
on Waivers and Compromises (Committee) which denied the 
Veteran's request for a waiver of $2,127 indebtedness 
resulting from an overpayment of VA pension benefits.

In a November 2006 letter, the Veteran requested to have his 
step son added to his pension award, as his dependent.  It 
does not appear that he has been provided with the 
appropriate form or submitted the required documentation for 
this action, however.  This matter is thus referred to the RO 
for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

Initially, the Board observes that claims for waiver of debt 
owed to the VA are governed by the provisions of Chapter 53 
of Title 38 of the United States Code.  This statute contains 
its own specific notice provisions.  The provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002) are relevant to a different 
chapter of title 38, and do not apply to this appeal.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).

In a May 2004 decision, the Veteran was awarded VA pension 
benefits effective in January 2004, based upon his disability 
status and his family income.  Apparently he failed to submit 
an annual income report, however, and an October 2005 letter 
informed him that his VA pension benefits had been 
retroactively stopped effective in February 2004.  However, 
there is no contemporaneous documentation contained in the 
file as to what events transpired between May 2004, when the 
Veteran was notified of the grant, and October 2005, when he 
was informed of the retroactive stoppage of his monthly 
benefits.  

In written argument, the Veteran's representative has pointed 
out this lack of documentation in the file, contending that 
the Veteran did not in fact receive the annual income report, 
or the request that he submit such.  The Board construes this 
argument as a challenge to the validity of the creation of 
the debt.  We note, as well, that the absence of 
documentation regarding the creation of the debt raises a 
serious substantive due process issue.  

In the analysis of a waiver of indebtedness case, VA must 
make an initial determination regarding whether the debt is 
valid before deciding whether a waiver of the debt is in 
order.  Schaper v. Derwinski, 1 Vet. App. 430, 433-7 (1991).  
Ideally, the Committee will (1) make an initial adjudication 
as to the validity of the creation of the debt, to include 
establishing the exact amount of the debt; (2) if the debt 
was found to have been validly created, then review whether 
the veteran acted out of fraud, misrepresentation, or bad 
faith under the provisions of 38 U.S.C.A. § 5302(c); and (3) 
if both previous hurdles are cleared by the veteran, then the 
Committee is to adjudicate the issue of entitlement to a 
waiver of recovery of the overpayment debt under the 
principle of equity and good conscience embodied in 
38 U.S.C.A. § 5302 and 38 C.F.R. § 1.965.  

In this case, however, the Committee has only accomplished 
the last steps of the analysis above.  The issue of whether 
the debt is valid has not yet been formally adjudicated.

Because formal review as to the validity of the creation of 
the veteran's debt has never been performed, the agency of 
original jurisdiction, in this case, the Committee on 
Waivers, is required to conduct the initial review of this 
issue to avoid prejudice to the veteran and his claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Under 
these circumstances, due process requires that the Committee 
on Waivers perform a full, formal, initial review of the 
validity of the creation of the debt and the amount of the 
debt prior to further appellate review.  While the Board 
regrets further delay in this appeal, the due process 
considerations are significant and must be addressed by the 
Committee.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ascertain whether copies 
(electronic or paper) of the requests for 
income verification and notification of 
the consequences of his failure to comply 
which were ostensibly mailed to the 
Veteran, exist.  If so, they should be 
obtained for inclusion in the claims file.

2.  After this has been accomplished, the 
Committee must adjudicate the validity of 
the creation of the debt, establishing the 
amount of the veteran's debt, to include 
any necessary evidentiary development, 
providing notice of the decision to the 
veteran and an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


